DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-33 in the reply filed on 12/13/2021 is acknowledged. The traversal is on the ground(s) that there is no serious search burden and that the number of claims is not excessive. This is not found persuasive because MPEP § 808.02 states a serious burden includes a situation where it is necessary to search for one of the inventions in a matter that is not likely to result in finding art pertinent to the other inventions by conducting different search queries. In this case, the claims of group II require bolting a first plate onto a lower plate to stabilize an aligned shaft, wherein the bolting further includes connecting a lower mounting plate to the first plate by mating a first upper surface of the lower mounting plate to a first lower surface of the first plate, the first upper surface and the first lower surface being substantially flat, the lower mounting plate and the first plate being configured to be bolted together onto the lower plate, the lower mounting plate including, a shelf, the shelf extending from an inner side of the lower mounting plate toward the shaft once the lower mounting plate is connected to the first plate, the shelf including an upwardly facing inclined surface that inclines away from the shaft, and connecting an upper mounting plate to the first plate by mating a second upper surface of the first plate to a second lower surface of the upper mounting plate, the second upper surface and the second lower surface being substantially flat, the lower mounting plate, the upper mounting plate and the first plate being configured to be bolted together onto the lower plate, the upper mounting plate including, a first protrusion and a second protrusion, the first protrusion mating with a third protrusion of the first plate and the second protrusion mating with a fourth protrusion of the first plate, the third protrusion and the fourth 
The requirement is still deemed proper and is therefore made FINAL. Claims 34-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the shelf including an upwardly facing inclined surface facing away from the shaft must be shown or the feature(s) canceled from the claim(s). While the inclined surface is shown (figure 11B, reference numeral 124), it is shown as facing the shaft (figure 12A, reference numeral 110). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
Regarding claim 4, the claim recites the limitation “the at least one substance being at least one of water, at least one flavorant, at least one additive, or combinations thereof” is directed to the materials used with the claimed tongue as opposed to the tongue structure. The courts have held that the inclusion of material or article worked upon imparts patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of the instant Office action, the limitation regarding the injected substance will not be given patentable weight.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claims 1 and 31, the claims use the generic placeholder “structure” coupled with the functional langue “engaging… configured to mount the tongue onto a lower plate and align the shaft with a groove defined by the lower plate” without reciting sufficient structure, material, or acts to perform the claimed function. The claims are therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is mounting bolt hole or a slot [0017].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 5, the at least one injection port of claim 1 already requires a single injection port. Since this is the only limitation of the instant claim, the instant claim fails to further limit claim 1 and is therefore of improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Labbe (US 4,186,754) in view of Barth (US 529,544) and Pollard (US 302,521).

Regarding claims 1, 4 and 6, Labbe discloses a cigarette making machine including a tongue by which the tobacco is compressed to its final cross section (abstract). The tongue has a concave porous part (column 2, lines 35-45, figure 3, reference numeral 19b) and progressively decreases in cross section in the movement direction of the filler and progressively assumes a substantially circular cross section so as to form the filler into the required cross section for the finished rod (column 2, lines 9-25, figure 1, reference numeral 15). The tongue defines a shaft with a garniture bed member (column 2, lines 46-54, figure 3, reference numeral 21), which is considered to meet the claim limitation of lower plate defining a groove portion of the shaft. The larger cross section of figure 3 is still circular and therefore has a radius, indicating that tongue must have a progressively shrinking radius of curvature. The porous part receives water that is fed into a chamber (column 2, lines 35-45, figure 3, reference numeral 19d). The pores of the tongue are considered to meet the claim limitation of at least one injection port. The tongue is connected to a concave member (column 2, lines 35-45, figure 3, reference numeral 19c), which is considered to meet the claim limitation of a first plate. The position in which the tongue is positioned within the garniture bed member is considered to be a mounted position. Labbe does not explicitly disclose (a) the first plate including an engaging structure to connect to the tongue and (b) the tongue having a substantially circular cross section along its length.
Regarding (a), Barth teaches a mold for cigars (page 1, lines 34-43) having a plate that is connected to a tongue by a screw which passes downwardly through a hole in the tongue to secure the tongue to the plate (page 1, lines 50-81, figure 1, reference numeral D).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connection of Labbe with the screw of Barth. One would have been motivated to do so since Barth teaches a screw that secures a tongue to an associated plate.

It would therefore have been obvious to combine the progressively decreasing cross section of Labbe with the conical or tapering continuous cross section of Pollard. One would have been motivated to do so since Labbe discloses progressively reducing the cross section of tongue to compress tobacco and Pollard discloses a conical or tapering tube with a continuously circular cross section that compresses tobacco.

Regarding claim 2, Pollard teaches that the open area for tobacco flow is greater at the upstream end of the tube than at the downstream end (figure 2).

Regarding claim 3, Pollard discloses that the radius of curvature continuously decreases along the length of the tube (figure 2).

Regarding claim 5, Labbe discloses that the tongue has a pattern of holes (column 3, lines 35-36, figure 9, reference numeral 31), one of which is located in the centerline of the tongue.

Regarding claim 7, Labbe discloses that the tongue has a pattern of holes (column 3, lines 35-36, figure 9, reference numeral 31).

Regarding claim 8, Labbe discloses that the tongue has a pattern of holes (column 3, lines 35-36, figure 9, reference numeral 31), which are considered to be located in a first position.

Regarding claim 8, Labbe discloses that the tongue has a pattern of holes (column 3, lines 35-36, figure 9, reference numeral 31), which are considered to be located in a first position.

Regarding claim 8, Labbe discloses that the tongue has slots to allow draw the liquid downward, and that two of the slots are located near the wider end of the tongue, which is considered to meet the claim limitation of a first position (column 3, lines 17-24, figure 8, reference numeral 30). 

Regarding claim 9, Labbe discloses that the tongue has a pattern of holes (column 3, lines 35-36, figure 9, reference numeral 31), one of which is located in the centerline of the tongue, and which extend to either side of the centerline.

Regarding claim 10, the holes of Labbe extend along the longitudinal length of the shaft (figure 9, reference numeral 30). The holes located at the bottom of the V are considered be in a second position.

Regarding claims 10 and 12, Labbe discloses that two of the slots are located at the midpoint of the tongue, which is considered to meet the claim limitation of a second position (column 3, lines 17-24, figure 8, reference numeral 30).

Regarding claim 11, Labbe discloses that the holes are located near the larger end of the tongue (figure 9).

Regarding claim 13, modified Labbe teaches all the claim limitations as set forth above. Modified Labbe does not explicitly teach the slots located in the middle of the tongue being located closer to the narrow downstream end of the tongue than the wider upstream end of the tongue. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the in the middle of the tongue further downstream. One would have been motivated to do so since slots in both positions still deliver water to the tobacco. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 14, it is evident that the plate of Pollard must have a hole for the bolt since it would be otherwise unable to connect with the bolt.

Regarding claim 15, the tongue of Labbe progressively decreases in cross section in the movement direction of the filler and progressively assumes a substantially circular cross section so as to form the filler into the required cross section for the finished rod (column 2, lines 9-25, figure 1, reference numeral 15). The tapered entrance need not have distinguishing features between it and the beginning of the shaft portion of the tongue. Therefore, since the tongue continuously tapers, the entrance must have a larger opening than that of the point along the tongue where the shaft begins.

Regarding claim 16, it is evident that the cross sectional flow area of the tongue must be at a minimum at the downstream end of the tongue since it continuously narrows.

Regarding claim 18, Labbe discloses that the shaft is located below the lower edges of the concave member (figure 3).

Regarding claim 19, Labbe discloses that the lower edges of the concave member are above the shaft. (figure 3), and it is therefore evident that the connections are located in the same location.

Regarding claim 20, the recess in the concave portion of Labbe is considered to meet the claim limitation of a notch, and the sides of the concave portion are considered to meet the claim limitation of protrusions since they protrude from the central portion of the concave portion.

Regarding claim 31, Labbe discloses a cigarette making machine including a tongue by which the tobacco is compressed to its final cross section (abstract) and subsequently fed to a rod forming section in which the wrapper web is wrapped around the tobacco stream to form a continuous cigarette rod (column 2, lines 9-25). The tongue and rod forming section together are considered to meet the claim limitation of a finishing section. The tobacco is fed in a downwardly slope by a band (column 2, lines 1-8, figure 1, reference numeral 10), which is considered to meet the claim limitation of an in feed section. The tongue has a concave porous part (column 2, lines 35-45, figure 3, reference numeral 19b) and progressively decreases in cross section in the movement direction of the filler and progressively assumes a substantially circular cross section so as to form the filler into the required cross section for the finished rod (column 2, lines 9-25, figure 1, reference numeral 15). The tongue defines a shaft with a garniture bed member (column 2, lines 46-54, figure 3, reference numeral 21), which is considered to 
Regarding (a), Barth teaches a mold for cigars (page 1, lines 34-43) having a plate that is connected to a tongue by a screw which passes downwardly through a hole in the tongue to secure the tongue to the plate (page 1, lines 50-81, figure 1, reference numeral D).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connection of Labbe with the screw of Barth. One would have been motivated to do so since Barth teaches a screw that secures a tongue to an associated plate.
Regarding (b), Pollard teaches a guide for conveying loose tobacco to a conical or tapering compressing tube that remains a circular cross section along its length (page 1, lines 58-65, figure 2, reference numeral D).
It would therefore have been obvious to combine the progressively decreasing cross section of Labbe with the conical or tapering continuous cross section of Pollard. One would have been motivated to do so since Labbe discloses progressively reducing the cross section of tongue to compress tobacco and Pollard discloses a conical or tapering tube with a continuously circular cross section that compresses tobacco.

Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Labbe (US 4,186,754) in view of Barth (US 529,544) and Pollard (US 302,521) as applied to claim 1 above, and further in view of Patterson (US 2,617,426).

Regarding claim 17, modified Labbe teaches all the claim limitations as set forth above. Modified Labbe does not explicitly teach the entrance to the tongue having a rectangular or square shaped opening.
Patterson teaches a cigarette machine tongue (figure 2, reference numeral 10) having a tapered channel (figure 2, reference numeral 14) through which a continuous layer of tobacco is fed (column 2, lines 44-55, figure 2, reference numeral T). The channel is gradually tapered from its inlet end to its outlet end with a curve to compact the tobacco so that it has the desired diameter (column 3, lines 1-23). The entrance to the channel is significantly larger than the size of the tobacco (figure 2).
It would therefore have been obvious to one of ordinary skill in the art to make the entrance to the channel square shaped. One would have been motivated to do so since it is evident that the shape of the channel is unimportant at its widest point since it is not compressing the tobacco there. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being obvious over Labbe (US 4,186,754) in view of Barth (US 529,544) and Pollard (US 302,521) and Koerner (US 1,723,942).

Regarding claim 21, Labbe discloses a cigarette making machine including a tongue by which the tobacco is compressed to its final cross section (abstract). The tongue has a concave porous part (column 2, lines 35-45, figure 3, reference numeral 19b) and progressively decreases in cross section in 
Regarding (a), Barth teaches a mold for cigars (page 1, lines 34-43) having a plate that is connected to a tongue by a screw which passes downwardly through a hole in the tongue to secure the tongue to the plate (page 1, lines 50-81, figure 1, reference numeral D).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connection of Labbe with the screw of Barth. One would have been motivated to do so since Barth teaches a screw that secures a tongue to an associated plate.
Regarding (b), Pollard teaches a guide for conveying loose tobacco to a conical or tapering compressing tube that remains a circular cross section along its length (page 1, lines 58-65, figure 2, reference numeral D).

Regarding (c), Koerner teaches a channel for tobacco made from a piece of sheet metal (figure 8, reference numeral 2), which is considered to meet the claim limitation of a lower mounting plate, that can be drawn or rolled into an accurate taper in a simple manner and then screwed to a support (page 1, lines 76-108, figure 8, reference numeral 3).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the garniture bed member from a piece of sheet metal supported by a support. One would have been motivated to do so since Koerner teaches that a piece of sheet metal can be drawn or rolled into an accurate taper in a simple manner.

Regarding claim 22, it is evident that the protrusions are aligned since they all cooperate to define the tobacco flow area of modified Labbe.

Claim 32 is rejected under 35 U.S.C. 103 as being obvious over Labbe (US 4,186,754) in view of Barth (US 529,544) and Pollard (US 302,521) as applied to claim 31 above, and further in view of Williams (US 2017/0013872) and Harding (US 2,759,482).

Regarding claim 32, modified Labbe teaches all the claim limitations as set forth above. Labbe additionally discloses that the filler stream is deposited on a wrapper web (column 2, lines 1-8, figure 1, reference numeral 11) that is carried to the tongue by a garniture tape (column 2, lines 9-25, figure 1, 
Regarding (a), Williams teaches a tobacco rod formation apparatus having a pair of squeeze bars that receive a column of tobacco ([0052], figure 3, reference numerals 60, 61) above a lower conveyor belt that moves the tobacco through the squeeze bars ([0050], figure 5, reference numeral 24) to a tongue ([0055], figure 1, reference numeral 58). An upper compression belt is provided above the tobacco ([0051], figure 5, reference numeral 5). Williams additionally teaches that providing a pair of squeeze bars compresses the tobacco prior to depositing it on a binder web [0052].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the band of modified Labbe with the squeeze bars and belts of Williams. One would have been motivated to do so since Williams teaches that providing a pair of squeeze bars and belts compresses the tobacco prior to depositing it on a binder web.
Regarding (b), Harding teaches a mechanism for receiving a continuous shower of tobacco and forming it into a continuous cigarette at another elevation (column 1, lines 15-19) having compressor bars that form a wedge shaped funnel to act as side compactors for a tobacco stream to assure a smooth and trouble free entrance of the tobacco stream into a funnel (column 3, lines 15-28).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the binder web feed of modified Labbe with the side compactors of Harding prior to the tongue of modified Labbe. One would have been motivated to do so since Harding teaches that providing side compactors ensures a smooth and trouble free entrance of a tobacco stream into a further processing step.

Claim 33 is rejected under 35 U.S.C. 103 as being obvious over Labbe (US 4,186,754) in view of Barth (US 529,544) and Pollard (US 302,521) as applied to claim 31 above, and further in view of Williams (US 2017/0013872).

Regarding claim 33, modified Labbe teaches all the claim limitations as set forth above. Labbe additionally discloses that the tongue defines a shaft with a garniture bed member (column 2, lines 46-54, figure 3, reference numeral 21), which is considered to meet the claim limitation of compression box including a lower plate defining a groove. Modified Labbe does not explicitly teach the specific structure that forms the rod.
Williams teaches an apparatus for forming a tobacco rod having an adhesive applicator that applies adhesive to a lap edge of the wrapper web ([0056], figure 1, reference numeral 59) before reaching a short folder (figure 1, reference numeral 64) and then a second folder in which the wrapper is folded over the tobacco rod ([0057], figure 1, reference numeral 66). The rod is subsequently cut into discrete lengths by a cutter ([0058], figure 1, reference numeral 68). Williams additionally teaches that this apparatus forms tobacco rods [0015].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus modified Labbe with the folder and cutter of Williams. One would have been motivated to do so since Williams teaches an apparatus that forms tobacco rods.
Allowable Subject Matter
Claims 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 23, Powell (US 2,757,675) teaches a device for guiding cigarette while they are subjected to rays from a radioactive source for the purposes of measuring their mass (column 1, lines 15-18). The tobacco passes through guides having shallow grooves in their surface, and the guides have slopes that face away from the grooves (column 4, lines 18-34, figure 2). However, Powell does not teach or suggest any specific motivation for modifying the inclination of the guides.
Labbe (US 4,186,754) teaches a cigarette making machine in which a continuously moving tobacco stream is compressed to its final cross section before being enclosed in a continuous wrapper to form a cigarette rod (column 1, lines 4-8) in which a tobacco filler stream is driven on a paper web (column 2, lines 9-25, figure 1, reference numeral 11). The garniture tape is supported by a stationary garniture bed member that becomes progressively more deeply curved towards the shaft so as to form the paper web into a trough section (column 2, lines 46-54, figure 3, reference numeral 21). However, it would not have been obvious to one of ordinary skill in the art to provide a shelf facing away from the center of the garniture bed member since it would prevent the paper web from forming into the trough.

Regarding claim 26, Rundell (US 1,838,110) teaches a feeding channel for continuous rod cigarette machine to make channels readily removable from and returnable to their operating positions by a simple manipulation without taking them off from the machine (page 1, lines 1-12). The feeding channel has a body (figure 10, reference numeral 6) with top guide bars above it (figure 10, reference numeral 8) to support cigarette paper filled with tobacco (page 2, lines 33-55). However, it would not have been obvious to one of ordinary skill in the art to combine the top guide bars with the tongue of Labbe since the tongue of Labbe has a different structure and is located above the tobacco stream.
Molins (US 1,971,869) teaches a rod forming means in a continuous rod cigarette making machine (page 1, lines 1-11) in which a cover (figure 8, reference numeral 17) is maintained over a support (page 1, lines 79-97, figure 8, reference numeral 11). However, although the cover and support are shown as flat, it would not have been obvious to combine this with the tongue structure of Labbe since the tongue of Labbe has a different structure and maintains a gap between the garniture bed and the tongue to allow the wrapper to pass between them. (figure 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747